Exhibit 10.20

 

THRESHOLD PHARMACEUTICALS, INC.

 

CONSULTING AGREEMENT AND AMENDMENT TO STOCK VESTING AGREEMENT

 

This Consulting Agreement and Amendment to Stock Vesting Agreement (the
“Agreement”) is entered into effective August 18, 2005, between Threshold
Pharmaceuticals, Inc. (the “Company”) and George F. Tidmarsh, M.D., Ph.D.
(“Tidmarsh”).

 

RECITALS

 

A. Tidmarsh is a founder of the Company and currently serves as the Company’s
President and as a member of the Company’s Board of Directors.

 

B. Tidmarsh acquired the following shares of the Company’s Common Stock: (1)
151,800 shares acquired pursuant to a Founder Stock Purchase Agreement dated
October 24, 2001 (the “Founder Shares”); (2) 517,369 shares acquired on April
20, 2004, upon exercise of an option granted on August 6, 2002 (the “August 2002
Shares”); (3) 318,780 shares acquired on April 20, 2004, upon exercise of an
option granted on March 10, 2004 (the “March 2004 Shares”); and (4) 121,440
shares acquired on May 12, 2004, upon exercise of an option granted on May 12,
2004 (the “May 2004 Shares” and together with the Founder Shares, August 2002
Shares and March 2004 Shares, the “Shares”).

 

C. Tidmarsh and the Company have entered into a Stock Vesting Agreement dated
December 23, 2004 (the “Stock Vesting Agreement”) providing for the acceleration
of the vesting of certain Shares upon the involuntary termination of Tidmarsh’s
employment or the termination of Tidmarsh’s employment without cause.

 

D. Tidmarsh and the Company have entered into a Change of Control Severance
Agreement dated December 23, 2004 (the “Change of Control Severance Agreement”)
providing for certain benefits to Tidmarsh in the event of a Change of Control
(as defined therein).

 

E. The Company and Tidmarsh each acknowledge Tidmarsh’s contributions to the
Company and desire to enter into this Agreement to provide for Tidmarsh’s
continued relationship with the Company as a consultant on behalf of the Company
upon his resignation as President.



--------------------------------------------------------------------------------

Now therefore in consideration of the covenants set forth below, and for good
and valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:

 

AGREEMENT

 

1. Resignation as Employee. Tidmarsh hereby resigns his employment as President
and as an employee of the Company, effective as of the date hereof. The parties
agree and acknowledge that neither Tidmarsh’s resignation as President and as an
employee nor any other provision of this Agreement constitutes an Involuntary
Termination as defined in the Change of Control Severance Agreement. Tidmarsh’s
resignation as President and as an employee does not affect his status as a
member of the Board of Directors of the Company.

 

2. Amendment of Stock Vesting Agreement. Section 1 of the Stock Vesting
Agreement is amended and restated in its entirety as follows:

 

“1. Acceleration of Vesting for Continued Service Through December 31, 2005.
Notwithstanding anything to the contrary set forth in any of the Share
Agreements,

 

(i) in the event that (a) Tidmarsh remains a consultant to the Company or
Chairman of the Company’s Clinical Advisory Board until December 31, 2005, or
(b) prior to December 31, 2005, Tidmarsh’s consulting agreement and service as
Chairman of the Company’s Clinical Advisory Board are terminated other than for
Cause as defined below then effective as of December 31, 2005 (or as of the date
of termination with respect to (b) above), the Company’s repurchase right with
respect to all of the Founder Shares, the August 2002 shares and the May 2004
Shares shall terminate in its entirety, and the Company shall no longer have any
right to repurchase such shares.

 

(ii) after December 31, 2005, so long as Tidmarsh remains a consultant to the
Company or Chairman of the Company’s Clinical Advisory Board, the Company’s
repurchase right shall continue to lapse with respect to the March 2004 Shares
according to the schedule set forth in the respective Share Agreement, provided
that Continuous Service shall be deemed to include membership in good standing
on the Company’s Scientific or Clinical Advisory Board, and provided further
that, so long as any of the March 2004 Shares are subject to the Company’s
repurchase right, in the event that Tidmarsh’s consulting agreement and service
as Chairman of the Company’s Clinical Advisory Board are terminated other than
for Cause as defined below, then the Company’s repurchase right with respect to
all of the March 2004 shares shall terminate in its entirety, and the Company
shall no longer have any right to repurchase such shares.



--------------------------------------------------------------------------------

(iii) For the purposes of this Agreement, Cause shall mean (a) Tidmarsh’s gross
negligence or willful failure substantially to perform his or her duties and
responsibilities to the Company or deliberate violation of an applicable Company
policy; (b) Tidmarsh’s commission of any act of fraud, embezzlement, dishonesty
or any other willful misconduct that has caused or is reasonably expected to
result in material injury to the Company; (c) unauthorized use or disclosure by
Tidmarsh of any proprietary information or trade secrets of the Company or any
other party to whom the Tidmarsh owes an obligation of nondisclosure as a result
of his or her relationship with the Company; or (d) Tidmarsh’s willful breach of
any of his obligations under any written agreement or covenant with the
Company.”

 

3. Appointment as Consultant. Tidmarsh will serve as a consultant to the Company
with the duties set forth in Exhibit A, commencing the day following the
effective date of his resignation. He will report to the Company’s Chief
Executive Officer. He shall perform the consulting services in a professional
manner, in accordance with generally recognized commercial practices and
standards. Effective January 1, 2006, as compensation for his services after
January 1, 2006, Tidmarsh will be paid $2,500 per month, which shall include up
to one full day per month of consulting at the Company’s request. All other
services shall be as requested by the Company. Payment will be made by the
Company subject to any applicable withholding taxes. In addition, the Company
shall reimburse Tidmarsh for any reasonable, out-of-pocket expenses incurred by
him in the performance of his consulting duties. The term of Tidmarsh’s
consultancy shall mirror the term of his appointment to the Clinical Advisory
Board unless otherwise agreed upon by the parties. Tidmarsh shall continue to be
able to use his gtidmarsh@thresholdpharm.com email address while he is a
consultant to the Company.

 

4. Appointment to Clinical Advisory Board. Tidmarsh is hereby appointed as
Chairman of the Company’s Clinical Advisory Board and shall continue in such
position until otherwise determined by the Company’s Chief Executive Officer,
subject to Section 1 of the Stock Vesting Agreement as amended herein, and
provided further that after December 31, 2005, if Tidmarsh’s consultancy and
appointment as Chairman of the Company’s Clinical Advisory Board are terminated
other than for Cause (as defined above in the amendment to Section 1 of the
Stock Vesting Agreement) then the Company’s repurchase right with respect to the
March Shares shall lapse in its entirety.

 

5. No Conflict. Tidmarsh represents that the execution and delivery of this
Agreement by him and the performance by his duties hereunder do not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any agreement or instrument to which Tidmarsh is a
party or by which he may be bound.



--------------------------------------------------------------------------------

6. Severance and Benefits. In consideration for the release of claims set forth
below and other obligations under this Agreement and provided that this
Agreement is signed by Tidmarsh and not revoked under Section 13 below, and
further provided that Tidmarsh remains in full compliance with his obligations
to the Company under this Agreement and the Proprietary Information and
Inventions Assignment Agreement described in Section 9 below, the Company agrees
to provide the following separation benefits to Tidmarsh:

 

6.1 The Company shall pay as severance to Tidmarsh his regular base salary until
December 31, 2005 at the rate in effect as of his termination date, provided
that at the Company’s discretion, this severance payment may be made in a lump
sum payment following the effective date of Tidmarsh’s termination. Each
severance payment shall be reduced by applicable tax withholding and shall be
paid in accordance with the Company’s regular payroll schedule and practices.
The first severance payment shall be made on the first regular payroll date
following the effective date of Tidmarsh’s termination;

 

6.2 Tidmarsh shall continue to receive the Company’s standard medical and dental
insurance benefits through August 31, 2005. After such date, Tidmarsh shall have
the right to continue coverage for himself and his dependents under the
Company’s medical insurance program as provided by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). The Company shall
provide all necessary COBRA documentation to Tidmarsh in a timely manner
following the effective date of his termination. The Company will reimburse
Tidmarsh for such continuation of coverage under COBRA, provided that Tidmarsh
timely and accurately elects the coverage, until December 31, 2005.

 

6.3 Effective January 1, 2006, Tidmarsh will be eligible for cash compensation
as a non-employee director of the Company, so long as he continues to serve as a
member of the Board of Directors, pro rated for any partial periods of service
as a non-employee director.

 

6.4 The Company shall not provide workers’ compensation, disability insurance,
Social Security or unemployment compensation coverage nor any other statutory
benefit to Tidmarsh. As a consultant, Tidmarsh is not eligible for participation
in any Company benefit plans.

 

7. Tax Matters.

 

7.1 Tidmarsh acknowledges that any payments made to him under this agreement
will be reduced by any standard tax withholdings and deductions. Tidmarsh
acknowledges that it is the intention of Company to deduct the compensation paid
to Tidmarsh under this Agreement as an ordinary and necessary business expense
for income tax purposes. Tidmarsh agrees and represents and warrants that,
except as otherwise required in writing by the Internal Revenue Service (the
“IRS”), (i) Tidmarsh will treat amounts paid for consulting services as ordinary
income for income tax purposes, (ii) Tidmarsh will be responsible for all
withholding obligations and pay on a



--------------------------------------------------------------------------------

timely basis all taxes due in respect of such payments, and (iii) except as
otherwise required by the IRS, if Tidmarsh reports the receipt of such payments
as other than ordinary income and/or fails to pay his taxes related thereto,
Tidmarsh shall indemnify and hold the Company harmless from any and all taxes,
penalties, interest, costs and expenses, including reasonable attorneys’ fees
and accounting fees, which are incurred by the Company as the result thereof.

 

7.2 Tidmarsh acknowledges that no representative or agent of the Company has
provided him with any tax advice of any nature, and he has consulted with his
own legal, tax and financial advisor(s) as to tax and related matters concerning
the compensation to be received under this Agreement.

 

8. Release by Tidmarsh. Tidmarsh hereby releases and forever discharges the
Company and its officers, directors, stockholders, agents, employees,
representatives, attorneys, parents, subsidiaries, and successors (collectively,
the “Company Released Parties”) from any and all claims, demands, liabilities,
rights, actions, or causes of action, whether known or unknown, vested or
contingent, in law, equity or otherwise, which Tidmarsh may have as of the date
of this Agreement against the Company Released Parties, or any of them,
including but not limited to any claim arising out of or relating to the
above-described matters, Tidmarsh’s service to the Company as President, or
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the California Fair Employment
and Housing Act, or any other federal, state or local law or ordinance. Tidmarsh
further agrees that he is giving up any and all rights he may have to file a
claim or complaint of any kind, known or unknown, against the Company Released
parties and therefore specifically and freely waives any and all rights he may
have under California Civil Code section 1542, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

9. Property of the Company. Concurrent with the execution of this Agreement,
Tidmarsh shall execute a Proprietary Information and Inventions Agreement in
substantially the form attached hereto as Exhibit B.

 

10. No Guarantee of Employment. This Agreement is not to be interpreted as a
guarantee or contract of employment. Tidmarsh’s consultancy and appointment to
the Company’s Clinical Advisory Board remain “at will” notwithstanding anything
in this Agreement or any agreement between the parties hereto.

 

11. No Other Amendments. Except as expressly provided herein, the Stock Vesting
Agreement, the Change of Control Severance Agreement, and the Employee
Proprietary Information and Inventions Agreement shall remain in full force and
effect according to their respective terms.



--------------------------------------------------------------------------------

12. Assignment. Tidmarsh will not assign or delegate his responsibilities under
this Agreement without the prior written consent of the Company’s Chief
Executive Officer.

 

13. Legal Counsel. Tidmarsh has been advised of his right to consult an attorney
before he signs this Agreement. Tidmarsh has been offered a 21-day period in
which to consider whether to sign this Agreement. Tidmarsh has the right to
revoke this Agreement within seven days of signing it.

 

14. Miscellaneous. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. The benefits and obligations of this Agreement will
be binding on the executors, administrators, heirs, legal representatives,
successors, and assigns of the parties. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California excluding
those laws that direct the application of the laws of another jurisdiction.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

The parties have executed this Agreement effective as of the first date written
above.

 

THRESHOLD PHARMACEUTICALS, INC.

By:  

/s/ Harold E. Selick

--------------------------------------------------------------------------------

Title:   Chief Executive Officer

/s/ George F. Tidmarsh

--------------------------------------------------------------------------------

George F. Tidmarsh, M.D., Ph.D.



--------------------------------------------------------------------------------

Exhibit A

 

As Chairman of the Company’s Clinical Advisory Board, Dr. Tidmarsh will
coordinate his activities in that regard with the Company’s Chief Medical
Officer, and in the event of a disagreement regarding activities shall defer to
the decisions of the Company’s Chief Medical Officer. In his role of Consultant
to the Company, Dr. Tidmarsh will answer questions from the Company as needed
regarding various aspects of the Company’s business, including but not limited
to potential business development opportunities and the Company’s clinical
programs. He will refer all public relation inquiries/matters to the company’s
Director of IR. For clarification, activities and work performed as a member of
the Company’s Board of Directors shall not constitute services under this
agreement.